Citation Nr: 0113380	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.  

2.  Whether there is clear and unmistakable error (CUE) in 
the Regional Office's December 6, 1956 decision which denied 
service connection for asthma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1999, the RO 
determined that a December 6, 1956 rating decision which 
denied service connection for asthma did not constitute clear 
and unmistakable error.  At the same time the RO also found 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
asthma.  

In the veteran's claim of clear and unmistakable error which 
was submitted in February 1999, he alleged the presence of 
clear and unmistakable error in all prior RO decisions.  The 
Board notes that the August 1999 rating decision determined 
that there was no clear and unmistakable error in a December 
6, 1956 rating decision only.  In a November 1999 statement 
which has been accepted as a notice of disagreement, the 
veteran indicated that he was alleging clear and unmistakable 
error in a March 30, 1946 rating decision and not the 
December 1956 decision.  A statement of the case was prepared 
in May 2000 which only included references to the December 
1956 rating decision.  In the substantive appeal which was 
received in June 2000, the veteran provides argument 
pertaining to the December 1956 rating decision only.  The 
issue of whether there was clear and unmistakable error in 
the March 30, 1946 rating decision which denied service 
connection for asthma has been neither procedurally prepared 
nor certified for appellate review and is referred to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  In a rating decision dated in February 1994, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for asthma; the RO notified the veteran of that 
decision, but he did not appeal.

2.  The evidence received subsequent to the RO's final 
February 1994 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The December 6, 1956 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The unappealed February 1994 RO decision that denied 
service connection for residuals of a right knee injury 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (1994); 38 C.F.R. § 20.1103 (2000).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for asthma.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The December 6, 1956 rating decision wherein the RO 
denied entitlement to service connection for asthma did not 
constitute CUE.  38 U.S.C.A. §§ 5104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1103 (2000) in accord with 38 C.F.R. §§ 
3.63, 3.77 (1956). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reveals that no pertinent 
abnormalities were noted in the report of the service 
entrance examination which was conducted in November 1942.  

In March 1943, the veteran reported that he had had asthma 
most of his life.  In October 1943, it was noted that he was 
having trouble breathing and "thinks he had asthma in the 
past."  In November 1943, it was reported that he had had 
asthma since the age of 8.  

The veteran was hospitalized for 9 days in January 1944.  The 
reason for the admission was reported as chronic bronchial 
asthma due to allergens including Russian thistle, ragweed, 
timothy, dust, wool and feathers.  It was determined that the 
asthma had existed prior to entry into active duty.  It was 
also opined that the asthma was not incurred in the line of 
duty.  A separate document dated in January 1944 included the 
notation that the veteran had asthma as long as he could 
remember.  He was complaining of difficulty breathing while 
lying down.  Changes in the weather reportedly affected his 
asthma, with hot and dry, as well as damp and wet, weather 
making his condition worse.  He also had experienced a 
chronic cough for years.  On current examination of the 
chest, there was marked wheezing and rales of both lungs.  He 
reportedly had an attack which started on January 16, 1944 
and had 4-5 attacks the previous month.  X-ray views of the 
lungs in January 1944 were interpreted to reveal increased 
bronchial markings around both hilum.  Emphysema changes were 
noted and there was some suggestion of bronchiectatic 
changes.  

No pertinent abnormalities were noted on the service 
separation examination which was conducted in March 1946.  
Physical examination of the lungs was normal at that time.  

The RO denied service connection for asthma in March 1946 as 
the disorder was not found on examination.  The veteran was 
informed of the denial and of his procedural and appellate 
rights in April 1946.  Service connection for asthma was 
denied again by the RO in a September 1948 decision. 

In November 1956, D.C., M.D. reported that he had been 
treating the veteran for bronchial asthma since October 1949.  
The statement did not report any medical history regarding 
the veteran's asthma.  

By rating decision dated December 6, 1956, the RO declined to 
reopen the claim of entitlement to service connection for 
asthma.  The RO found that the evidence of record did not 
show the existence of any superimposed injury or disease 
during service of sufficient severity to reflect an 
aggravation of the developmental or constitutional condition 
diagnosed as asthma.  The veteran was informed of the denial 
and of his procedural and appellate rights in January 1957.  
He did not appeal the decision.  

A copy of an entrance examination which was conducted in 
February 1951 was associated with the claims file in November 
1978.  Physical examination of the lungs revealed wheezes in 
both lungs.  Acute asthma as well as frequent acute 
incapacitating episodes of asthma were noted at that time.  
It was opined that the veteran was not qualified for recall 
to active military service due to the presence of asthma.  

Additional treatment records from Dr. D.C. were received in 
August 1993.  The records reveal that the veteran was treated 
twice for bronchial asthma in October 1949 and once in 
November 1950.  Submitted at the same time was a service 
record dated in February 1951.  It was noted by an Air Force 
physician that the veteran stated he had asthma since the age 
of ten and during his tour of duty during the last war the 
asthma was aggravated to the point where the veteran was 
disabled.  Since his discharge from active duty, he had had 
frequent acute incapacitating episodes of asthma.  The 
attacks were reported to be more frequent in the summer and 
fall, but were present throughout the year.  He indicated 
that he had consulted with two civilian doctors but had only 
obtained symptomatic relief for the acute attacks.  It was 
the opinion of the doctor who wrote the February 1951 service 
record that the veteran's asthma was of sufficient severity 
to prevent his efficient performance of duties and medical 
elimination was recommended.  

Private treatment records dated in the 1980's were associated 
with the claims file in November 1993.  The records evidence 
treatment for asthma.  

The veteran's spouse submitted a statement in November 1993.  
She reported that she lived with the veteran in 1943-1944 and 
part of 1945.  She indicated that during this time, the 
veteran was hospitalized several times during service for 
asthma, and it was also mentioned that when he was discharged 
from service he was always under a doctor's care, including 
Dr. Buie, Dr. Cason, Dr. Smith and Dr. Jones.  In an 
accompanying statement submitted by the veteran, he reported 
that he had been unable to get a medical report from Dr. 
James Buie.  The veteran was informed that the records were 
in storage and would be hard to find and that the records 
were from too far in the past.  He reported that some tests 
were conducted during active duty, but he did not know the 
outcome of the testing.  All his treatment was at Strathes 
Army Air Base Hospital.  The veteran indicated that after his 
discharge from active duty, he sought treatment from Dr. 
James Buie, Dr. Dick Cason, Dr. Nellins Smith and Dr. Allen 
Jones.  At the time of the statement, he was receiving 
treatment at a VA Medical Center.  

In February 1994, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for asthma.  The RO found 
that the evidence of record at the time of the December 6, 
1956 rating decision showed that the veteran's asthma had 
been present since childhood and was not aggravated beyond 
normal progress during military service.  The RO noted that 
all the evidence submitted in support of the reopened claim 
was cumulative and redundant in nature.  The veteran was 
informed of the denial and of his procedural and appellate 
rights the same month.  He did not appeal the RO's February 
1994 rating decision which became final in February 1995.  

The evidence added to the record subsequent to the February 
1994 rating decision which found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for asthma is set out 
below.  

Private medical records dated in the 1980's and 1990's were 
submitted in July 1999.  The records reveal intermittent 
complaints of, diagnosis of and treatment for asthma.  No 
clinical opinion as to etiology for the disorder was 
provided.  

Duplicate service records and private medical records were 
submitted.  

VA medical records dated in the 1990's have been submitted.  
Several of the records include pertinent assessments of 
asthma.  No opinion as to the etiology of the disorder was 
provided.  

In February 1999, the veteran submitted a statement as 
follows:

"I request to reopen my claim and ask for service connection 
for asthma.  I was treated and even hospitalized for asthma 
while on active duty and this shows service aggravation to a 
preexisting condition.  All previous decisions are clear and 
unmistakable error because the condition clearly show 
aggravation to the point that I was hospitalized.  Please 
obtain medical evidence from the VAMC in Marlin and Temple."

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
asthma.

Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case issued during 
the pendency of the appeal, the appellant and his attorney 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  



Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for asthma.  The claim was last denied by the RO 
in February 1994.  The evidence submitted subsequent to the 
February 1994 rating decision which was not already of record 
at the time of that decision was private and VA medical 
records.  These records, dated in the 1980's and 1990's 
reveal assessments of and treatment for asthma.  The records 
do not include a medical opinion relating the veteran's 
asthma to service, either by way of incurrence or 
aggravation.  Such an opinion, if obtained, would likely 
serve as a basis for reopening the veteran's claim and the 
veteran is encouraged to submit such evidence if it should be 
procured in the future.  The Court has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate in any way that a condition is 
service-connected, is not new and material.  Cox v. Brown, 5 
Vet. App. 95, 99 (1993).  While service medical records have 
also been submitted, such records are duplicates of records 
already on file.  

The Board finds the evidence which was submitted subsequent 
to the February 1994 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative and/or duplicative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has not, at this 
point, submitted new and material evidence to reopen the 
claim of entitlement to service connection for asthma.  
38 C.F.R. § 3.156.  

II.  Whether there is clear and 
unmistakable error in the RO's December 
6, 1956 decision which denied service 
connection for asthma.

Criteria

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. § 20.1103.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2000).  The law further provides that final RO decisions may 
be reversed or amended where evidence establishes that CUE 
existed.  See 38 C.F.R. § 3.105(a).  

The Court has provided that "CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error..." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The Court went on to state that:

If a claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See also Russell v. Principi, 3 Vet. App. 310  
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App.  
at 44; see also Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  In other words, the claimant cannot simply request 
that the Board re-weigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  

In determining whether the December 1956 rating decision 
contains CUE, only the law extant in December 1956 can be 
considered.  See Porter v. Brown, 5 Vet. App. 233, 236 
(1993).  

Service connection - in general

The law and regulations generally pertaining to service 
connection, although renumbered, were essentially the same in 
1956 as presently.  Basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C. § 1110 [formerly 38 U.S.C.A. § 351].  

Pertinent law and regulations extant in December 1955

Determinations as to service connection should be based on 
review of the entire evidence of record in the individual 
case, with due consideration extended to the defined and 
consistently applied policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts shown in each case.  38 C.F.R. § 3.63 (1956).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service connection, 
such doubt will be resolved in favor of the veteran.  Id.  

Every person employed in active service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  Relative to notation at enlistment, only those 
defects, infirmities and disorders recorded at the time of 
examination are to be considered as noted.  History of the 
pre-service existence of defects, infirmities, or disorders 
recorded at the time of examination for acceptance and 
enrollment does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to the inception of such 
defects, infirmities or disorders.  38 C.F.R. § 3.63(b) 
(1956).  

"Clear and unmistakable" means obvious or manifest.  
Accordingly, evidence which makes it obvious or manifest, 
that the injury or disease under consideration existed prior 
to acceptance and enrollment for service will satisfy the 
requirements of the statute.  The requirement of the law is 
that claims to which the above-cited presumptions apply be 
denied only on the basis of evidence which clearly and 
unmistakably demonstrates that the disease did not originate 
in service, or, if increased by service, was not aggravated 
thereby. 38 C.F.R. § 3.63(d) (1956).

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment will be conceded to have been aggravated 
where such disability underwent an increase in severity 
during service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical facts and 
principles, to have been due to the natural progress of the 
disease.  Aggravation of a disability noted prior to service 
or shown by clear and unmistakable evidence, including 
medical facts and principles, to have had inception prior to 
enlistment may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
such disability prior to, during and subsequent to service. 
38 C.F.R. § 3.63(i) (1956).   

In determinations involving the question of aggravation by 
service, due regard will be given the places, types, and 
circumstances of the veteran's service... 38 C.F.R. § 3.63(i) 
(1956).  

Preliminary Matters

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,  
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at  38 
U.S.C.A. § 5103A]. 

In this case, the nature of a CUE claim would preclude 
consideration of additional evidence under most, if not all, 
circumstances, since only evidence of record at the time of 
the challenged decision may be considered.  In determining 
whether CUE existed in the unappealed 1956 RO rating 
decision, a review of the law and evidence which was before 
the rating board "at that time" must be undertaken.  See 38 
C.F.R. § 3.104(a) (2000). "A determination that there was 
'clear and unmistakable error' must be based on the record 
that existed at the time of the prior...decision."  Russell,  
3 Vet. App. at 314.  See also Porter, supra.

The veteran and his representative have been accorded ample 
opportunity to present argument in support of his claim of 
CUE as demonstrated by the May 2000 substantive appeal from 
the veteran. 

Accordingly, having taken the provisions of the VCAA into 
consideration, the Board concludes that it may proceed to a 
determination of the merits of this case without the 
necessity of a remand for further evidentiary or procedural 
development.

Analysis

Initially, the Board notes the veteran's statement that he is 
claiming clear and unmistakable error in all prior RO 
decisions is lacking specificity.  As noted above, broad-
brush allegations of failure to follow the regulations or 
failure to give due process or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  In other words, the claimant cannot simply request 
that the Board re-weigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  This is essentially what the veteran was initially 
requesting.  

Subsequently, the veteran provided a more detailed 
explanation as to why he thought the December 1956 rating 
decision contained clear and unmistakable error, with this 
assertion being included in his June 2000 VA Form 9.  The 
veteran alleged that his induction physical clearly showed he 
had asthma and was actually hospitalized twice during active 
duty.  He wrote that he never denied that he had asthma prior 
to service but that the condition increased in severity 
during active duty.  His assertion that the asthma condition 
was aggravated during service was seemingly premised upon the 
fact that his having been hospitalized for the condition 
during service was equivalent to "aggravation."  He argues 
that "no development was done to confirm whether the 
[asthma] was aggravated or not.  The decision was factual, 
but lacked development.  With proper development, service 
connection for an aggravated condition could and would have 
been granted."  The veteran's main argument is an alleged 
failure of the RO to help develop the veteran's claim, and 
that his having been hospitalized for the condition was the 
equivalent to or constituted ipso facto "aggravation."  

The Board observes that a claim of CUE requires that the 
veteran allege an error about which reasonable minds could 
not differ and but for which the outcome would have been 
manifestly different.  See Fugo v. Brown, 6 Vet. App. 40, 43- 
44 (1993).  The veteran's contention that additional 
development should have been conducted to determine if the 
pre-existing asthma was aggravated does not amount to a 
contention of CUE.  It is well settled that an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of clear and unmistakable error, 
because it essentially is based on evidence that was not of 
record at the time of the earlier decision.  See Hazan v. 
Brown, 10 Vet. App. 511,522 (1997); Elkins v. Brown, 8 Vet. 
App. 391,396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

The veteran has also argued, as mentioned, that his 
hospitalization during active duty for asthma demonstrates 
that the disorder increased in severity during active duty.  
While the hospitalization in question would certainly 
constitute evidence having a bearing on the question of 
whether an increase in the fundamental element of disability 
occurred during service, it would not fundamentally follow 
that that would be the case and it was not patently obvious 
or reversible error not to have so concluded, particularly in 
view of the other factual circumstances in this case.  The 
disorder was not noted at the time of the veteran's 
separation examination in March 1946 and physical examination 
of the lungs was determined to be normal at that time.  The 
first evidence of post-service treatment for asthma was the 
report from Dr. D.C. who indicated he treated the veteran in 
October 1949, which was approximately three years after the 
veteran's discharge.  Dr. D.C. offered no information about 
in-service problems the veteran may have had with asthma.  
There was no evidence of record at the time of the December 
1956 rating decision demonstrating that the veteran was 
hospitalized subsequent to active duty as a result of his 
asthma.  Aggravation of a disability may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of such disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.63(i) (1956).  While 
the veteran was hospitalized during active duty, there was no 
evidence of record at the time of the December 1956 rating 
decision showing his asthma required hospitalization after 
his discharge from active duty or any other evidence 
demonstrating that the asthma was aggravated by active duty.  

In conclusion, for the reasons and bases discussed above, the 
Board concludes that no CUE exists in the December 1956 RO 
rating decision.  The appeal is therefore denied.


ORDER

New and material evidence not having been submitted at this 
time, the claim of entitlement to service connection for 
asthma has not been reopened.  

No clear and unmistakable error exists in the RO's December 
6, 1956 rating decision which denied service connection for 
asthma.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

